917 So.2d 1034 (2006)
Roger Dale WOMACK, Jr., Petitioner,
v.
STATE of Florida, Respondent.
Nos. 1D05-3231, 1D05-3233.
District Court of Appeal of Florida, First District.
January 6, 2006.
Lester Makofka, Jacksonville, for petitioner.
Charlie Crist, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Upon consideration of the report and recommendation of the special master, the petitions seeking belated appeals from the judgments and sentences rendered on or about June 19, 2003, in Clay County Circuit Court case numbers 2002-CF-1937 and 2003-CF-18, are granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner requests and qualifies for the appointment of counsel at public expense, the circuit court shall appoint counsel to represent petitioner on appeal.
KAHN, C.J., WEBSTER and POLSTON, JJ., concur.